Exhibit 10.4.2

 

AMENDMENT TWO

TO

EMPLOYMENT AGREEMENT

 

This Amendment Two to the Employment Agreement (“Second Amendment”) is made as
of the 4th day of November, 2004 between VITA FOOD PRODUCTS, INC., a Nevada
corporation (the “Company”) and STEVEN D. RUBIN (the “Employee”).

 

RECITALS

 

1.                                       The Company and Employee entered into
an Employment Agreement on January 16, 1997 (“Employment Agreement”) whereby the
Company hired the Employee to serve as an executive and operating officer of the
Company.

 

2.                                       The Company and Employee amended the
Employment Agreement in 1999 extending the term of the Employment Agreement and
providing for annual renewals after expiration of the initial term of the
Employment Agreement.

 

3.                                       The Company and Employee desire to
amend the Employment Agreement further extending the term of the Employment
Agreement.

 

CLAUSES

 

NOW, THEREFORE, for and in consideration of the above premises and mutual
agreements hereinafter set forth, the Employee and the Company agree as follows:

 

1.                                       Capitalized Terms.  Capitalized terms
not otherwise defined herein shall have the meanings as set forth in the
Employment Agreement.

 

2.                                       Term.  Section 3 of the Employment
Agreement is hereby deleted and replaced by the following new Section 3:

 

“3.                                 TERM.  The term hereof shall commence on the
date of this Agreement and shall continue until December 31, 2006 (the “Initial
Term”).  Thereafter, this Agreement shall be extended for an additional one-year
term commencing on the day immediately following the expiration of the Initial
Term (the “Renewal Term”); provided, however, that, if the Company desires to
terminate Employee’s employment under this Agreement at the end of the Initial
Term, the Company may terminate the Employee’s employment by giving written
notice of such decision to Employee at least ninety (90) days prior to the
expiration of the Initial Term.”

 

3.                                       Ratification.  In all other respects,
the Employment Agreement, as amended by this First Amendment, is hereby ratified
and confirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company have executed and delivered this
First Amendment as of the date first shown above.

 

 

EMPLOYEE:

COMPANY:

 

 

STEPHEN D. RUBIN

VITA FOOD PRODUCTS, INC.

 

 

 

 

/s/ STEPHEN D RUBIN

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

2222 West Lake Street

 

 

Chicago, Illinois 60612

 

 

 

 

 

--------------------------------------------------------------------------------